Citation Nr: 1501376	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  09-48 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for bilateral carpal tunnel syndrome (CTS). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1968 to August 1971 with subsequent service in the Nevada National Guard from 1975 to 1996.  He has two verified periods of active duty service for training (ACDUTRA) from January 1979 to May 1979 and from July 1985 to November 1985.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

In March 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  The Veteran also testified before a hearing officer at the RO in May 2009.  Transcripts of both hearings are of record.

The Board remanded the case for further action by the originating agency in March 2011.  The case has now returned to the Board for further appellate action.


FINDING OF FACT

Bilateral CTS was not present in service and is not etiologically related to active duty service.  


CONCLUSION OF LAW

Bilateral CTS was not incurred or aggravated during active military service.  38 U.S.C.A. §§ 101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.6, 3.303 (2014).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that service connection is warranted for bilateral CTS as it was incurred as a result of active duty service.  He testified in March 2011 that his CTS was caused by a cervical spine injury during a period of active duty service for training (ACDUTRA) in 1979.  He also contends that CTS is due to physical training (PT) exercises performed during active duty service with the Army from November 1968 to August 1971.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Under 38 U.S.C.A. § 101(24) "active military, naval, or air service includes active duty, any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training [INACDUTRA] during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."

ACDUTRA means full-time training duty, where the service member is available for duty around-the-clock performed by the reserve components.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Annual two-week training is an example of ACDUTRA.  Inactive duty training (INACDUTRA) is training duty, other than full time, performed by the reserve components.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA or for injury incurred in or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.   In other words, service connection is available for injuries, but not diseases, sustained on INACDUTRA.  Brooks v. Brown, 5 Vet. App. 484 (1994).  

Service treatment records from the Veteran's period of active duty with the Army are negative for complaints or treatment related to CTS.  An April 1971 flight examination report, prepared several months before the Veteran's separation, shows that his upper extremities were normal.  

While serving with the Nevada National Guard on ACDUTRA in June 1979, the Veteran injured his neck walking into the lowered gun barrel of a tank.  X-rays of the cervical spine were negative and the Veteran was provided a cervical collar.  The official report of examination and duty status notes a diagnosis of an acute cervical strain.  The injury was incurred in the line of duty during a period of ACDUTRA.  

Nine months later, in March 1980, the Veteran was examined by a private orthopedist for complaints of numbness and tingling in the right hand most often occurring at night.  The symptoms were consistent with thoracic outlet syndrome and CTS and the Veteran was referred to a neurologist.  A nerve conduction study was performed and the neurologist concluded that the Veteran had very mild CTS in the right wrist.  In an April 1980 letter to the Veteran, the private orthopedist reiterated his conclusion that the symptoms were due to both thoracic outlet syndrome and CTS. 

The Veteran then sought treatment at the Letterman Army Medical Center (LAMC) in May 1980.  An orthopedist and physical therapist noted a seven month history of symptoms and identified CTS and thoracic outlet syndrome as possible etiologies.  The Veteran was referred to a vascular surgeon in July 1980 and thoracic outlet syndrome was ruled out as a likely etiology.  Instead, the vascular surgeon concluded that the Veteran's symptoms of arm numbness and pain were likely secondary to CTS or cervical disease.  There was no evidence of major motor of sensory deficits and re-evaluation by the orthopedic and neurology clinics was recommended.  The Veteran returned to the orthopedic clinic in August 1980 and was treated with splints and medication.  A right carpal tunnel release was then performed in October 1980. 

The record establishes the presence of current bilateral CTS though it does not document any specific treatment for the condition dated after 1980.  In June 2004, the Veteran's private orthopedist noted prior diagnoses of bilateral CTS.  Similarly, the Veteran manifested a positive Tinel's sign on the left during a VA general medical examination in September 2008.  At that time the Veteran also related a history of a right wrist fracture incurred at work in 1983 or 1984 that necessitated a right wrist fusion in 2000.  Bilateral CTS was most recently diagnosed upon VA examination in February 2012.  Thus, a current disability is demonstrated by the competent medical evidence.  

Service treatment records, as discussed in detail above, also clearly document in-service injuries.  The Veteran incurred a cervical strain during a period of ACDUTRA in June 1979, and while there is no documentation of injuries incurred as a result of PT exercises during his Army service, the Veteran is competent to report the types of exercises performed and the effect of such exercises on his physical condition.  The Board therefore finds that in-service injuries are demonstrated and the first two elements of service connection are present.  

With respect to the third element of service connection, a nexus between the bilateral CTS and the in-service injuries, service records do not support the claim.  Records from the Veteran's Army service do not contain any evidence of CTS or the finding of any other wrist disability.  The Veteran's upper extremities were normal at the April 1971 flight examination conducted prior to his separation from service.  While a cervical injury is documented in the Veteran's National Guard records, there are no accompanying complaints of upper extremity neurological symptoms and the diagnosis (based on physical examination and X-ray) was limited to a cervical strain.  The Veteran did not complain of any numbness or tingling in his wrists and hands until March 1980, nine months after the cervical injury, when he sought treatment with a private orthopedist and was diagnosed with mild CTS and thoracic outlet syndrome.  While the Veteran sought further treatment with various providers at LAMC, this treatment was not performed during a period of active service.  Cervical disease was identified as a possible etiology for the Veteran's wrist complaints during a July 1980 vascular surgery consultation, but CTS was also listed as a possible etiology.  Subsequent physician visits confirmed CTS as the cause of the Veteran's complaints and he underwent a right carpal tunnel release in August 1980.  Thus, service treatment records do not support the Veteran's claim for service connection. 

There is also no post-service medical evidence in support of the Veteran's claim.  The only medical opinions of record, those of a VA examiner and VA medical expert in neurology, weigh against the claim.  Although the probative value of the February 2012 VA examiner's opinion is lessened as it is not supported by an adequate rationale, a VA neurologist provided medical opinions against the claim in July and September 2014 that are very probative.  The neurologist's opinions are accompanied by a full explanation and reference to specific evidence in the claims file and scientific studies.  The VA neurologist concluded that the Veteran's CTS had no relationship to the June 1979 cervical injury, nor was it etiologically related to the Veteran's PT exercises during active duty with the Army.  The VA neurologist explained that CTS is caused by injury to the median nerve in the anatomical region of the wrist and hand and there is no connection between this area and cervical injury.  Furthermore, the PT exercises described by the Veteran, while potentially a cause of wrist injury, are less likely a cause of his specific CTS when compared to age-related degeneration.  The neurologist referenced a scientific study that concluded veterans who worked in the areas of administration, health care, or used high-vibrating tools were more at risk for CTS; there is no evidence the Veteran engaged in such activities.  Additionally, the rate of CTS among veterans was similar to that of the general adult population and therefore weighed against a finding that PT exercises, common to all active duty personnel, was the cause of the Veteran's CTS.  The VA neurologist's opinions include well-reasoned rationales that are based on specific findings from the service records, objective studies, as well as the precise nature of the Veteran's current disability.  The opinions are therefore entitled to substantial probative value.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  

The Board has considered the statements of the Veteran connecting his current CTS to service, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to testify as to observable symptoms, but finds that his opinion as to the cause of his bilateral CTS simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  

The Veteran has also not reported a continuity of symptoms of CTS since his initial period of active duty service or the June 1979 cervical injury.  He testified in March 2011 that he did not experience any upper extremity symptoms until approximately July 1979, a month after his cervical injury, when he began to wake with bilateral arm numbness.  Treatment records do not document any complaints of symptoms until a period of nine months after the cervical injury.  In any case, service connection is possible for certain chronic disabilities under 38 C.F.R. § 3.309(b) based on a continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, the Veteran has not reported a history of continuous symptoms and service connection under 38 C.F.R. § 3.309(b) is not warranted. 

In sum, the medical evidence of record shows that the first evidence of the Veteran's claimed disability was years after his separation from active duty and months after the June 1979 cervical injury during ACDUTRA.  The weight of the competent evidence of record is also clearly against a nexus between the Veteran's bilateral CTS and active duty.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim, and it is denied.  38 U.S.C.A. § 5107(b) (West 2002).


Duties to Notify and Assist

VA has certain duties to assist a veteran in the development of a claim.  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

Notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a December 2008 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the December 2008 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The Veteran was provided a VA medical examination in February 2012 and VA expert medical opinions were obtained in July and September 2014 addressing the etiology of the claimed bilateral CTS.

VA has obtained records of treatment reported by the Veteran including private medical records.  With respect to the Veteran's service treatment records, complete records from his period of active duty service with the Army are associated with the claims file.  However, efforts to obtain the Veteran's complete records from the Nevada National Guard have been unsuccessful.  An initial request for service records was made to the National Personnel Records Center (NPRC) in February 2008, and their March 2008 response included National Guard records dated through June 1982 and a note that they had no other records in their possession.  In July 2008 and March 2009, the Nevada Military Department Office of the Adjutant General responded to requests for records by stating that the Veteran's file had been previously sent to the NPRC in St. Louis, Missouri.  The NPRC confirmed in May and July 2010 that they had no further records pertaining to the Veteran's service with the Army or the National Guard.  The Veteran was notified in January 2011 that VA could not obtain complete original copies of his service records, and he was asked to submit any records in his possession.  No additional records have been received, and the Veteran has not identified any other potential sources for his service records.  Therefore, the Board finds that VA has made reasonable efforts to obtain the Veteran's complete service records in accordance with the duty to assist, but National Guard treatment records for the period between June 1982 and 1996 are not available for procurement. 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to service connection for bilateral CTS is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


